Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In response to the Communication dated April 06, 2021, claims 1-20
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.

Drawings

The drawings filed April 6, 2021 have been approved.


Allowable   Subject   Matter

Claims 1-20 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, the switching layer is characterized by a nominal thickness and is characterized by thickness variation within a range of 2% to 20%, wherein the switching layer is characterized by a lateral width and is characterized by a lateral variation with a range of 5% to 20%; the particle donor layer is disposed upon and in contact with the switching layer; further wherein: a native characteristic of a first of the plurality of two-terminal resistive switching devices and of a second of the plurality of two-terminal resistive switching devices is characterized by a correlation coefficient within a range of -0.1 to 0.1.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        June 23, 2020